   Case 1:20-cv-05732-NLH Document 4 Filed 05/15/20 Page 1 of 6 PageID: 8



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
FLORENCE OGANSUYI              :
filing as next of friend       :
for RAYMOND AIGBEKAEN,         :
                               :
          Petitioner,          :    Civ. No. 20-5732 (NLH)
                               :
     v.                        :         OPINION
                               :
WARDEN,                        :
                               :
          Respondent.          :
______________________________:

APPEARANCES:

Florence Ogansuyi
705 Centerwood St.
West Babylon, NY 11704

     Movant Pro se

Raymond Aigbekaen
94655-379
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

     Petitioner Pro se

HILLMAN, District Judge

     Florence Ogansuyi seeks to bring a petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2241 as a next friend of

her son, Raymond Aigbekaen, a prisoner at FCI Fort Dix.            See ECF

No. 1 (petition).    For the following reasons, the petition is

dismissed without prejudice for lack of standing.
    Case 1:20-cv-05732-NLH Document 4 Filed 05/15/20 Page 2 of 6 PageID: 9



BACKGROUND

      A jury in the District of Maryland convicted Petitioner of

conspiracy to commit sex trafficking of a minor, 18 U.S.C. §§

1591(c); conspiracy related to interstate prostitution, 18

U.S.C. § 371; sex trafficking of a minor, 18 U.S.C. § 1591(a);

interstate transportation for prostitution, 18 U.S.C. § 2421;

enticement to travel interstate for purposes of prostitution, 18

U.S.C. § 2422(a); and use of interstate facilities to promote an

enterprise involving prostitution offenses, 18 U.S.C. §

1952(a)(3).    Judgment of Conviction, United States v. Raymond

Idemudia Aigbekaen, No. 1-15-cr-00462-002 (D. Md. Feb. 9, 2017)

(ECF No. 228). 1    He is presently serving his sentence at FCI Fort

Dix, New Jersey.     ECF No. 1.

      On May 3, 2020, Ms. Ogansuyi filed a request for home

confinement on Petitioner’s behalf.         Id.   She argues “The BOP

has never provided my son with sleep apnea machine even though

the VA conducted a sleep study and gave him one.”           Id. at 1.

She also asserts that Petitioner “suffers from acute onset

autism and dissociative disorders both of which are dangerous.

He ought to receive treatment instead of punishment.”            Id.




1 The Court takes judicial notice of the public records of
Petitioner’s criminal case.

                                      2
  Case 1:20-cv-05732-NLH Document 4 Filed 05/15/20 Page 3 of 6 PageID: 10



STANDARD OF REVIEW

     Petitioner brings this petition for a writ of habeas corpus

as a pro se litigant.     The Court has an obligation to liberally

construe pro se pleadings and to hold them to less stringent

standards than more formal pleadings drafted by lawyers.

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Higgs v. Attorney

Gen. of the U.S., 655 F.3d 333, 339 (3d Cir. 2011), as amended

(Sept. 19, 2011) (citing Estelle v. Gamble, 429 U.S. 97, 106

(1976)).   A pro se habeas petition and any supporting

submissions must be construed liberally and with a measure of

tolerance.

     Nevertheless, a federal district court must dismiss a

habeas corpus petition if it appears from the face of the

petition that Petitioner is not entitled to relief.          28 U.S.C. §

2254 Rule 4 (made applicable through Rule 1(b)); see also

McFarland v. Scott, 512 U.S. 849, 856 (1994); Siers v. Ryan, 773

F.2d 37, 45 (3d Cir. 1985), cert. denied, 490 U.S. 1025 (1989).

DISCUSSION

     Ms. Ogansuyi seeks to file this habeas petition as a next

friend on her son’s behalf.      “[U]nder the ‘next friend’

doctrine, standing is allowed to a third person only if this

third person could file and pursue a claim in court on behalf of

someone who is unable to do so on his/her own.”          In re Telfair,

745 F. Supp. 2d 536, 560 (D.N.J. 2010), aff’d in part, vacated

                                    3
  Case 1:20-cv-05732-NLH Document 4 Filed 05/15/20 Page 4 of 6 PageID: 11



in part sub nom. Telfair v. Office of U.S. Attorney, 443 F.

App’x 674 (3d Cir. 2011).      The Supreme Court has set forth two

requirements for asserting “next friend” standing.          “First, a

‘next friend’ must provide an adequate explanation — such as

inaccessibility, mental incompetence, or other disability — why

the real party in interest cannot appear on his own behalf to

prosecute the action.”     Whitmore v. Arkansas, 495 U.S. 149, 163

(1990).    “Second, the ‘next friend’ must be truly dedicated to

the best interests of the person on whose behalf [she] seeks to

litigate, and it has been further suggested that a ‘next friend’

must have some significant relationship with the real party in

interest.”    Id. at 163–64.    “The burden is on the ‘next friend’

clearly to establish the propriety of [her] status and thereby

justify the jurisdiction of the court.”        Id. at 164.

     As Petitioner’s mother, Ms. Ogansuyi presumably meets the

significant relationship requirement.        However, she has not

established that Petitioner is unable to pursue a habeas

petition on his own behalf.      Petitioner is a frequent filer in

this Court, and he has submitted documents to the Court as

recently as May 1, 2020, two days before Ms. Ogansuyi sent her

request.    See Letter, Aigbekaen v. Hurwitz, No. 20-1517 (D.N.J.

May 1, 2020) (ECF No. 6); ECF No. 1.        There is no indication

Petitioner is unable to file a habeas petition on his own

behalf.

                                    4
    Case 1:20-cv-05732-NLH Document 4 Filed 05/15/20 Page 5 of 6 PageID: 12



      In addition, “[i]n the federal courts, ‘parties may plead

and conduct their own cases personally or by counsel.’             This

provision authorizes only ‘two types of representation: “that by

an attorney admitted to the practice of law by a governmental

regulatory body and that by a person representing himself.”’”

Berrios v. New York City Hous. Auth., 564 F.3d 130, 132 (2d Cir.

2009) (quoting 28 U.S.C. § 1654; Lattanzio v. COMTA, 481 F.3d

137, 139 (2d Cir. 2007)).       In other words, Petitioner can appear

on his own behalf or with an attorney to represent him.             “A non-

attorney cannot represent another party, even if acting as a

next friend.”     Schlemmer v. Cent. Intelligence Agency, No. 19-

3778,       F. App’x        , 2020 WL 2465203, at *1 (3d Cir. May 13,

2020) (unpublished)(citing Berrios).

      The Court must dismiss the petition as Ms. Ogansuyi lacks

standing to bring this petition on behalf of her son.             The

dismissal is without prejudice to Mr. Aigbekaen’s ability to

file a new § 2241 petition seeking this relief either on his own

behalf or with the assistance of counsel. 2         Alternatively, if Ms.

Ogansuyi is able to retain representation and establish that Mr.

Aigbekaen is unable to file his own petition, she may move to

reopen this matter.




2 The Court expresses no opinion on whether Mr. Aigbekaen can
otherwise meet the requirements, including the exhaustion
requirement, of § 2241.

                                      5
  Case 1:20-cv-05732-NLH Document 4 Filed 05/15/20 Page 6 of 6 PageID: 13



CONCLUSION

     For the reasons set forth above, the petition is dismissed

for lack of standing.     An appropriate Order follows.



Dated: May 15, 2020                       s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    6
